     Case 2:19-cv-08082-CAS-FFM Document 13 Filed 12/24/19 Page 1 of 3 Page ID #:77



1     WEINTRAUB TOBIN LAW CORPORATION
      DAVID R. GABOR, State Bar No. 145729
2     10250 Constellation Blvd., Suite 2900
      Los Angeles, California 90067
3     Telephone: 310-858-7888
      Facsimile: 310-550-7191
4     Email:     dgabor@weintraub.com
5     Attorneys for Plaintiffs
      RICHARD “CHEECH” MARIN, an individual;
6     KOO KOO BANANA, INC., a California Corporation
7

8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
       RICHARD “CHEECH” MARIN, an          Case No.: 2:19-CV-08082 CAS (FFMx)
11     individual; KOO KOO BANANA, INC., a
       California Corporation,             Hon. Christina A. Snyder
12
                        Plaintiffs,               STIPULATION TO EXTEND TIME
13                                                TO RESPOND TO FIRST
                  v.                              AMENDED COMPLAINT BY NOT
14                                                MORE THAN 30 DAYS
       STEVEN CHIOCCHI, an individual;
15     CHEECH’S OWN, LLC, a New Jersey            Complaint Served:               11/5/19
       Limited Liability Company,                 Current Response Date:          1/6/20
16                                                New Response Date:              2/5/20
                        Defendants.
17

18

19          WHEREAS, Plaintiffs Richard “Cheech” Marin and Koo Koo Banana, Inc.
20 filed a complaint in this action on September 18, 2019;

21          WHEREAS, Defendants Steven Chiocchi and Cheech’s Own, LLC waived
22 service of process of the summons and complaint on November 5, 2019, thereby

23 providing defendants with sixty days to respond to the complaint, making Defendant’s

24 current response deadline January 6, 2020;

25          WHEREAS, the Parties require additional time prior to the response deadline,
26 because the parties are engaged in active settlement discussions, and due to the

27 holidays and Party principal availability the Parties will be unable to complete their

28 discussions by January 6, 2020;
   {00198215.DOCX;}
           STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                       1
     Case 2:19-cv-08082-CAS-FFM Document 13 Filed 12/24/19 Page 2 of 3 Page ID #:78



1           WHEREAS, the Parties agree to extend Defendants’ time to file their response
2     to the complaint by a period of thirty days from Defendants’ current deadline to
3     respond, from January 6, 2020 to and including February 5, 2020; and,
4           WHEREAS, no prior extensions have been requested, and this stipulation does
5     not extend Defendants’ deadline to respond to the complaint by more than thirty days
6     from Defendants’ initial deadline to respond to the complaint;
7           IT IS HEREBY STIPULATED, by and between the Parties, through their
8     undersigned counsel, that Defendants may have a thirty-day extension of time, up to
9     and including February 5, 2020, to respond to the complaint.
10

11 Dated: December 24, 2019                   WEINTRAUB TOBIN LAW CORPORATION
12                                            By /s/ David R. Gabor
                                                 David R. Gabor
13                                               Attorneys for Plaintiffs Richard “Cheech”
                                                 Marin and Koo Koo Banana, Inc.
14

15 Dated: December 24, 2019                   FOX ROTHSCHILD LLP
16                                            By /s/ Christopher R. Kinkade
                                                 Christopher R. Kinkade
17                                               Attorney for Defendants Steven Chiocchi and
                                                 Cheech’s Own, LLC
18

19                                     FILERS ATTESTATION
20          I, David R. Gabor, am the ECF user whose identification and password are
21 being used to file this STIPULATION TO EXTEND TIME TO RESPOND TO FIRST

22 AMENDED COMPLAINT BY NOT MORE THAN 30 DAYS. Pursuant to Civil Local Rule 5-

23 4.3.4.4(a)(2)(i), I hereby attest that the other above-named signatory concurs to this filing.

24 Dated: December 24, 2019                   WEINTRAUB TOBIN LAW CORPORATION
25                                            By /s/ David R. Gabor
                                                 David R. Gabor
26                                               Attorneys for Plaintiffs Richard “Cheech”
                                                 Marin and Koo Koo Banana, Inc.
27

28
      {00198215.DOCX;}
              STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                          2
     Case 2:19-cv-08082-CAS-FFM Document 13 Filed 12/24/19 Page 3 of 3 Page ID #:79



1                                    PROOF OF SERVICE
2                   Richard “Cheech” Marin, et al., v. Cheech’s Own, et al.
                            Case No. 2:19 -cv-8082 CAS (FFMx)
3
            I am a citizen of the United States. My business address is 10250 Constellation
4     Boulevard, Suite 2900, Los Angeles, CA 90067. I am employed in the county of Los
      Angeles where this service occurs. I am over the age of 18 years, and not a party to
5     the within cause. I am readily familiar with my employer’s normal business practice
      for collection and processing of correspondence for mailing with the U.S. Postal
6     Service, and that practice is that correspondence is deposited with the U.S. Postal
      Service the same day as the day of collection in the ordinary course of business.
7
            On December 24, 2019, following ordinary business practice, I served true
8     copies of the following document(s) described as:
9      STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED
       COMPLAINT BY NOT MORE THAN 30 DAYS
10     Addressed to the following recipients:
11 Christopher R. Kinkade

12 Fox Rothschild LLP
   997 Lenox Drive
13 Lawrenceville, NJ 08648

14 Tel: (609) 844-3023
   Fax: (609) 896-1469
15 Email: CKinkade@foxrothschild.com

16
                  BY MAIL: I enclosed the document(s) in a sealed envelope or package
17    addressed to the persons at the addresses listed in the Service List and placed the
      envelope for collection and mailing, following our ordinary business practices. I am
18    readily familiar with the practice of Weintraub Tobin Chediak Coleman Grodin Law
      Corporation for collecting and processing correspondence for mailing. On the same
19    day that correspondence is placed for collection and mailing, it is deposited in the
      ordinary course of business with the United States Postal Service, in a sealed envelope
20    with postage fully prepaid. I am a resident or employed in the county where the
      mailing occurred. The envelope was placed in the mail at Los Angeles, California.
21
          []     BY ELECTRONIC MAIL]: I caused such document to be transmitted
22 to the addressee(s) by way of electronic mail.

23        I declare under penalty of perjury under the laws of the United States that the
   foregoing is true and correct.
24
            Executed on December 24, 2019, at Los Angeles, California.
25

26
                                                 /S/ Luz Calderon
27                                               Luz Calderon
28
      {00198215.DOCX;}
              STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                          3
